Title: To Alexander Hamilton from William Seton, 12 September 1791
From: Seton, William
To: Hamilton, Alexander


New York 12th Sept. 1791
Dear sir
I had the pleasure to receive your Letter of the 7th by Mr. Eddie on fryday morning, but not early enough to answer you with propriety by that post. The bearer of the Letter I apprehend knew or conjectured at the Contents as it flew over the Town like Wildfire that I had orders to purchase, therefore before I got to the Coffee House at Noon, every one was prepared, and no one would offer to supply at less than the former prices. I thought it prudent to accept at that, and to diffuse the benefit I divided the purchases into 5000 Dollar Lots, and held them at that, so long as to give every one a chance, and be assured it has been a very great relief. Scrip since I wrote you last has been down to 110 and great sacrifices made, Saturday and today they have gone at 135 to 145 and rather bear the appearance of rising. They are now getting into the proper hands and I have no doubt will soon come up to their real value, if the price of the other funds can be now & then supported by your purchases. You have the blessings of thousands here, and I feel gratified more than I can express, at being the dispenser of your benevolence.
I am with the greatest respect   Dear sir   Your obliged Obedt Humble Sert
Wm Seton Alexr. Hamilton Esqr.
